EXHIBIT 1
  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK


In re:                                                 Case No. 19-10997-mg

Robert Gordon Abramson,                                Chapter 7

Debtor.


Murray Palent, as Executor of the Estate of
Arthur Palent,                                         Adv. Proc. No. 19-01309-mg

Plaintiff,
v.

Robert Gordon Abramson,

Defendant.



                                STIPULATION OF SETTLEMENT
                                 OF ADVERSARY PROCEEDING

          Plaintiff Murray Palent ("Plaintiff'), as executor of the estate of Arthur Palent, by and

through his undersigned counsel, and defendant Robert Gordon Abramson ("Abramson"), pro se,

hereby stipulate and agree as follows:

                                              RECITALS

          A.     On October 14, 2005, Abramson filed a voluntary Chapter 7 bankruptcy petition

with the United States Bankruptcy Court for the Southern District of New York (the "Bankruptcy

Court") under Case No. 05-46891 (the "2005 Bankruptcy Case").




                                                                   Plaintiff's Initials: C/9 --

                                                                Defendant's Initials

                                                   1
        B.        On December 15, 2005, Plaintiff's late father, Arthur Palent, commenced an

 adversary proceeding against Abramson in the 2005 Bankruptcy Case under Adversary Proceeding

 No. 05-03283-mg, seeking to have a debt totaling approximately $500,000.00 declared

 nondischargeable, pursuant to 11 U.S.C. § 523(a)(2)(A) and § 523(a)(6) (the "2005 Adversary

 Proceeding").

        C.       The 2005 Adversary Proceeding was resolved by way of a Stipulation and Order

 Settling Adversary Proceeding dated June 12, 2007, which was entered on September 19, 2007

(the "Stipulation and Order") [Doc. No. 24 in 2005 Adversary Proceeding].

        D.       Pursuant to the Stipulation and Order, Abramson agreed, among other things, to

pay certain sums to Arthur Palent (the "Settlement Obligations").

        E.       The 2005 Adversary Proceeding was closed on December 19, 2007 and reopened

on July 18, 2013 on the motion of Plaintiff, who was substituted as plaintiff for Arthur Palent, who

died in 2010. [Doc. Nos. 36 and 37 in the 2005 Adversary Proceeding].

       F.        On August 23, 2013, the Bankruptcy Court entered judgment in favor of the Estate

of Arthur Palent and against Abramson in the 2005 Adversary Proceeding in the amount of

$131,866.11 based on Abramson's default of his payment of certain of the Settlement Obligations

under the Stipulation and Order (the "Judgment") [Doc. No. 46 in the 2005 Adversary Proceeding].

       G.        The Judgment provides that Plaintiff may apply to the Bankruptcy Court on notice

to Abramson for additional attorneys' fees and expenses that may become due in enforcing the

Stipulation and Order.




                                                               Plaintiff's Initials:

                                                             Defendant's

                                                 2
         H.      On March 28, 2014, Plaintiff and Abramson entered into a forbearance agreement

 by which Plaintiff agreed to forbear from exercising certain rights and remedies under the

 Stipulation and Order and the Judgment, conditioned on Abramson meeting certain payment

 milestones (the "Forbearance Agreement").

         I.     Abramson acknowledged in the Forbearance Agreement that the Judgment is valid,

 final and enforceable, and he further agreed that in the event a bankruptcy case is filed by or against

 him, he would not oppose a request by Plaintiff to exclude the Abramson's obligations under the

 Stipulation and Order or the Judgment from the any discharge.

        J.      Abramson defaulted under the Forbearance Agreement on or about June 1, 2014

and the Judgment has not been satisfied.

        K.      On April 1, 2019 (the "Petition Date"), Abramson filed the instant Chapter 7

petition with this Court under Case No. I9-10997-mg (the "2019 Bankruptcy Case").

        L.      On July 3, 2009, Plaintiff filed the within adversary proceeding (the "2019

Adversary Proceeding") seeking a declaration that Abramson's obligations under the Stipulation

and Order and the Judgment are excluded from any bankruptcy discharge in the 2019 Bankruptcy

Case because those obligations were excepted from discharge in the 2005 Bankruptcy Case and

do not fall into any of the eight enumerated grounds in Section 523(b) of the Bankruptcy Code.

Alternatively, the 2019 Adversary Proceeding seeks a declaration that those obligations are

nondischargeable pursuant to Sections 523(a)(2)(A) and/or 523(a)(6) of the Bankruptcy Code.

       M.      Palent alleges in the Complaint in the 2019 Adversary Proceeding that as of the

filing of the petition in this 2019 Bankruptcy Case, there was due and owing to Plaintiff from



                                                                 Plaintiffs Initials:

                                                               Defendant's Initia‹—PoN.

                                                  3
 Abramson under the Judgment (after giving due credit for all payments of thereon in the aggregate

 amount of $31,250.00) the sum of $100,616.11, together with post-judgment interest and

 additional attorneys' fees and expenses of $37,910.19, as provided for in the Judgment.

        N.      On August 13, 2019, a Clerk's entry of default was entered against Abramson for

 failing to answer the Complaint [Doc. No. 5 in the 2019 Adversary Proceeding].

        0.      On September 5, 2019, Abramson filed letter objecting to the Entry of Default

 [Doc. No. 11 in the 2019 Adversary Proceeding].

        P.      On September 12, 2019, Plaintiff filed a letter opposing the Objection to the Entry

of Default [Doc. No. 13 in the 2019 Adversary Proceeding].

        Q.     On November 6, 2019, the Bankruptcy Court held an initial pretrial conference and

entered Case Management and Scheduling Order #1 [Doc. No. 13 in the 2019 Adversary

Proceeding], which provided, among other things, that Plaintiff must file and Answer to the

Complaint by 5:00 p.m. on November 27, 2019.

        R.     Plaintiff has not filed an Answer to the Complaint.

       S.      Plaintiff and Abramson have engaged in settlement discussions with a view toward

avoiding the costs, risks and distraction of further litigation and have determined to resolve their

disputes on the terms and subject to the conditions of this Stipulation of Settlement of Adversary

Proceeding (the "Stipulation").

       NOW, THEREFORE, in consideration of the promises and mutual covenants contained

herein and other valuable consideration, the receipt and sufficiency of which are hereby

acknowledged, it is stipulated and agreed by and between the Parties, as follows:



                                                               Plaintiff's Initials:

                                                             Defendant's

                                                 4
         1.     Recitals. The recitals set forth above are incorporated herein by reference.

        2.      Resolution of Nondischargebilitv Claims. Abramson's obligations under the

 Judgment are excluded from any discharge entered in the 2019 Bankruptcy Case or any subsequent

 bankruptcy case.

        2.1     The amount remaining due under the Judgment shall be fixed at $100,000 as of the

 Stipulation Effective Date (defined below), and shall be increased only by: (1) post-judgment

 interest that accrues after the Stipulation Effective Date; and (2) any attorneys' fees and expenses

of collection awarded under the Judgment after the Stipulation Effective Date.

        2.2     Plaintiff will not attempt to collect on or enforce the Judgment until the latter of the

following; (1) thirty days after the 2019 Bankruptcy Case is closed; or (2) thirty days after the

entry of a final order in Abrarnson's pending divorce ease.

        3.     Effective Date. This Stipulation is conditioned upon Bankruptcy Court approval

and will become effective upon the entry by the Bankruptcy Court of a final order approving this

Stipulation the ("Stipulation Effective Date").

       4.      Heirs; Successors. This Stipulation shall inure to the benefit of, be binding upon

and enforceable by the Parties' respective heirs, successors and assigns.

       5.      Entire Agreement. This Stipulation is complete and embodies the only agreement

or understanding of the Parties relating in any way to the subject matter hereof. No statements,

promises or representations have been made by any party to any other, or relied upon, and no

consideration has been offered, promised, expected or held out other than as may be expressly




                                                                 Plaintiff's Initials:

                                                               Defendant's Initial .

                                                  5
 provided herein. No modification of this Stipulation shall be effective unless it is in writing and

 signed by the Parties.

         6.      Voluntary Agreement. The parties have freely and voluntarily entered into this

 Stipulation without duress, undue influence or coercion of any kind. Abramson acknowledges that

 he has had an adequate opportunity to seek the advice and consultation of legal counsel in the

 negotiation and execution of this Agreement. Abramson acknowledges that counsel for Plaintiff

 does not represent Abramson and has not rendered any legal advice to Abramson whatsoever.

         7.     Change of Defendant's Address. Abramson shall advise the Plaintiff in writing

of any change of address until the Judgment has been satisfied.

        8.      Choice of Law. This Stipulation shall be construed and enforced in accordance

with the provisions of the Bankruptcy Code and, where not inconsistent, the laws of the State of

New Jersey without regard to conflicts of law principles.

        9.      Retention of Jurisdiction. The Bankruptcy Court shall retain jurisdiction to

resolve all matters relating to the interpretation and implementation of this Stipulation.

        10.     Counterparts. This Stipulation may be executed and delivered in counterparts,

each of which when so executed and delivered shall be the original, but such counterparts together

shall constitute but one and the same instrument.

        IN WITNESS WHEREOF and in agreement herewith, the parties have executed and

delivered this Stipulation as of the date first set forth below.

                                     [Signatures on Next Page]




                                                                   Plaintiff's Initials:

                                                               Defendant's Initial

                                                   6
 GIBBONS P.C.                                           ROBERT                 ABRAMSON



 By:
         C Iristopheit-P. Anton                               ert Gordon Abramson

Counselfor Plaintiff Murray Palent, as                             Pro Se
Executor of the Estate of Arthur Palent




State of New York

                                   )ss.:

County of New York


                          .1 eta       c           Z(*?-`"
On the    ID     day of            ber in the year f3.11, before me, the undersigned notary public,

personally appeared Robert Gordon Abramson, personally known to me or proved to me on the

basis of satisfactory evidence to be the individual whose name is subscribed to the within

instrument and acknowledged to me that he executed the same in his capacity, and that by his

signature on the instrument, the individual, or the person upon behalf of which the individual acted,

executed the instrument.


                                                                              JUAN GONZALEZ
                                                                      NOTARY PUBLIC-STATE OF NEW YORK
                                                   Notary Public
                                                                               No. 01G06400134
                                                                          Qualified in New York County
                                                                       My Commission Expires 11-04-2023


"SO ORDERED"

Dated:


                                                      HONORABLE MARTIN GLENN
                                                      UNITED STATES BANKRUPTCY JUDGE



                                                  1
EXHIBIT 2
                                       Hearing Date and Time: March 5, 2020 at 2:00 p.m.


                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF NEW YORK


In re:                                              Case No. 19-10997-mg

Robert Gordon Abramson,                             Chapter 7

Debtor.


Murray Palent, as Executor of the Estate of
Arthur Palent,                                      Adv. Proc. No. 19-01309-mg

Plaintiff,
v.

Robert Gordon Abramson,

Defendant.


                          [PROPSED] ORDER APPROVING
             STIPULATION OF SETTLEMENT OF ADVERSARY PROCEEDING

          Upon the motion of Plaintiff Murray Palent, as Executor of the Estate of Arthur Palent

 ("Plaintiff') for the entry of an order pursuant to Rule 9019 of the Federal Rules of Bankruptcy

 Procedure and Local Bankruptcy Rule 4007-2(b) approving a Stipulation of Settlement of

 Adversary Proceeding between Defendant Robert Gordon Abramson ("Defendant") and Plaintiff

(the "Motion"), and the Court having jurisdiction to consider same, and due and proper notice

 having been provided, and after due deliberation and sufficient cause appearing, it is

          ORDERED, that the Motion is GRANTED and the Stipulation of Settlement annexed to

 the Motion is hereby APPROVED; and it is further
       ORDERED, that upon this Order becoming a final order of the Court, the Clerk of the

Court may mark the above-captioned adversary proceeding as closed; and it is further

       ORDERED, that this Court shall retain jurisdiction to hear and determine matters arising

from the interpretation and/or implementation of this Order.




Dated: New York, New York                                      Martin Glenn
                     2020
                       )                               United States Bankruptcy Judge




                                               2
